                 Case 1:20-mj-00116-SAB Document 18 Filed 03/23/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-00116-SAB
                                                                   1:16-00017-DAD-BAM
12                                 Plaintiff,
                                                          FINDINGS AND ORDER EXTENDING TIME FOR
13                          v.                            PRELIMINARY HEARING PURSUANT TO RULE
                                                          5.1(d) AND EXCLUDING TIME
14   MICHAEL LOPEZ,
                                                          DATE: March 25, 2021
15                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Erica P. Grosjean
16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on February 23, 2021.

19 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

20 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21 5.1(d) of the Federal Rules of Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

25 not adversely affect the public interest in the prompt disposition of criminal cases.

26          THEREFORE, FOR GOOD CAUSE SHOWN:
27          1.       The date of the preliminary hearing in 1:20-MJ-00116-SAB is extended to May 13, 2021,
28 at 2:00 p.m.

      [PROPOSED] FINDINGS AND ORDER                        1
30
                Case 1:20-mj-00116-SAB Document 18 Filed 03/23/21 Page 2 of 2


 1         2.       The date of the status hearing on the supervised release violation in 1:16-00017-DAD-

 2 BAM is continued to May 13, 2021, at 2 p.m.

 3         3.       The time between March 25, 2021, and May 13, 2021, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         4.       Defendant shall appear at that date and time before the Magistrate Judge on duty.

 6
     IT IS SO ORDERED.
 7

 8     Dated:      March 23, 2021                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      [PROPOSED] FINDINGS AND ORDER                     2
30
